Moss,'Judge,

delivered the opinion of the court:
The sole question to be determined in this case is the .fair and reasonable market value on December 2, 1918, of the property taken by the Government. The court has found such value to be $20-,150.
Plaintiff claims, amongst other items set forth in its petition, the right to recover as a part of its just compensation, a large sum as representing potential revenue based on taxes to be derived from the property taken. A claim of *413this nature does npt constitute a proper element for consideration in arriving at just compensation.
Ghaham, Judge; Booth, Judge; and Campbell, Chief, Justice, concur.